United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 12, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-40073
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                        Plaintiff-Appellee,

                              versus

                       MAURO GUZMAN-ARROYO,

                       Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:03-CR-1195-ALL
                       --------------------

Before BENAVIDES DENNIS and OWEN, Circuit Judges

PER CURIAM:*

     Mauro Guzman-Arroyo appeals from his guilty-plea conviction

for illegal reentry of a deported alien.      For the first time on

appeal, he argues that his sentence should be vacated and the case

remanded for resentencing in light of United States v. Booker, 125

S. Ct. 738 (2005).    He does not allege that a Sixth Amendment

violation occurred but, instead, asserts that the district court

would have imposed a lesser sentence under an advisory sentencing

scheme.   Guzman-Arroyo’s claim fails to meet the plain-error

standard because he has not shown that the error affected his

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40073
                                -2-

substantial rights.   See United States v. Mares, 402 F.3d 511, 521

(5th Cir. 2005), petition for cert. filed (Mar. 31, 2005) (No. 04-

9517); United States v. Valenzuela-Quevedo, 407 F.3d 728, 732-33

(5th Cir. 2005).

     AFFIRMED.